Title: From George Washington to the German Lutherans of Philadelphia, April–May 1789
From: Washington, George
To: German Lutherans of Philadelphia



Gentlemen,
  [New York, April-May 1789]

While I request you to accept my thanks for your kind address, I must profess myself highly gratified by the sentiments of esteem and consideration contained in it. The approbation my past conduct has received from so worthy a body of citizens as that whose joy for my appointmt you announce, is a proof of the indulgence with which my future transactions will be judged by them.

I could not however avoid apprehending that the partiality of my Countrymen in favor of the measures now pursued has led them to expect too much from the present Government; did not the same Providence which has been visible in every stage of our progress to this interesting crisis, from a combination of circumstances, give us cause to hope for the accomplishment of all our reasonable desires.
Thus partaking with you in the pleasing anticipation of the blessings of a wise and efficient government; I flatter myself that opportunities will not be wanting for me to shew my disposition to encourage the domestic and public virtues of Industry, Œconomy, Patriotism, Philanthropy, and that Righteousness which exalteth a Nation.
I rejoice in having so suitable an occasion to testify the reciprocity of my esteem for the numerous People whom you represent. From the excellent character for diligence, sobriety and virtue, which the Germans in general, who are settled in America, have ever mantained; I cannot forbear felicitating myself on receiving from so respectable a number of them such strong assurances of their affection for my person, confidence in my integrity, and zeal to support me in my endeavours for promoting the welfare of our common Country.
So long as my Conduct shall merit the approbation of the Wise and the Good, I hope to hold the same place in your affections, which your friendly declarations induce me to beleive I possess at present: and, amidst all the vicisitudes that may await me in this mutable existance, I shall earnestly desire the continuation of an interest in your intercessions at the Throne of Grace.

Go: Washington

